 In theMatter ofM.P. MOLLER, INC.,andFEDERAL LABOR UNION LOCAL#23985,A. F. OF L.CaseNo. 5-C-2200.-Decided October 14,1947Messrs. Sidney GrossmanandEarle K. Shawe,for the Board.Mr. John Wageman,of Hagerstown, Md., for the respondent.Mr. Joseph A. Padway, by Mr. James A. Glenn,ofWashington,D. C., for the Union.DECISIONANDORDEROn December 13, 1946, TrialExaminerJames A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding thatthe respondent had unlawfully refused to bargain with the Union asthe collective bargaining representative of a unit of its supervisoryemployeespreviously found appropriate by the Board,' and recom-mending that it cease and desist therefrom and take certainaffirma-tive action, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter the respondent filed exceptions to the Inter-mediate Report and a supporting brief.Since theissuanceof the Intermediate Report herein, the NationalLabor Relations Act has been amendedso asto exclude "any individualemployed as a supervisor" from the definition of "employee" containedin the Act.2 Supervisory employees are therefore now outside thecoverage of the Act.We are therefore of the opinion, without con-sidering the merits of the case, that it would not effectuate the policiesof the Act, as amended, to require the respondent to take any remedial.action in this case, which involves nothing except a refusal to bar-gain.3Accordingly, we shall dismiss the complaint.ORDERIT IS HEREBY ORDERED that the complaint against the respondent,M. P. Moller, Inc., Hagerstown, Maryland, be, and it hereby is,dismissed.'MatterofM. P Moller,Inc,69 N L RB 80. The Unionwon the election and wascertifiedby theBoard on August7, 1946.2 Section 2 (3) and(11) of the Act,as amended3Matter of Westinghouse Electric Corporation,75 N L R B1;L A. YoungSpring tWire Corporation v. N L. R. B,163 F (2d) 905 (C A-D C.).75 N. L R. B, No 539 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSidney Grossman, Esq,andEarle K. Shazoe. Esq,for the Board.John Waganian. E'sq,of Hagerstown, Md, for the respondentJoseph A Padway. Esq, by James A Glenn, Esq,ofWashington, D C., forthe Union.STATEMENT OF TIIE (ASEUpon a charge duly filed by Federal Labor Union Local #23985, AmericanFederation of Labor, herein called the Union, the National Labor Relations Board,herein called the Board, by its Regional Director foi the Fifth Region (Baltimore,Maryland), issued its complaint dated October 30, 1946, against M P. Moller, Inc.,herein called the respondent, alleging that the ie^pondent had engaged in andwas engaging in unfair labor practices affecting commerce within the meaningof Section 8 (1) and (5) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat 449, herein called the Act. Copies of the complaint, accom-panied by notice of hearing, and copies of the charge were dull served upon therespondent and the Union.With respect to the unfair labor practices the complaint alleged in substancerespondent at its Hagerstown, Maryland, plant, constitute a unit apps oprnatefor the purposes of collective bargaining within the meaning of Section 9, sub-section (b) of the Act; (2) since August 15, 1940, and at all times thereafter,the respondent has refused to recognize and to bargain collectively with the Unionas the exclusive bargaining representative of the iespondent's employees in theunit designated by the Board as appropriate for the purposes of collective bargain-ing although a majority of said employees in such appropriate unit by secretballot conducted on July 26, 1946, selected said Union as their collective bai gain-ing representative and said Union was certified by the Board as such representa-tive on August 7, 1946; and (3) since on of about August 7, 1946, and continuouslydown to the date of the issuance of this complaint, the respondent has dealt di-rectly and individually with its employees in the unit described above, therebyinterfering with, restraining and coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.Thereafter the respondent filed its answer in which it admitted certain of theallegations of the complaint but denied it had committed any unfair labor prac-ticesIn substance, the ansn er admitted that the Union had been certified by-the Board as the exclusive representative for the purposes of collective bar-gaining of the employees in a unit found to be appropriate by the Board, andthat it had refused to bargain collectively with the Union for the followingreasons: (1) that the persons in the unit found to be appropriate by the Boardare not such "employees" in whose behalf, under the law, there may be desig-nated an exclusive representative for the purpose of collective bargaining;that said persons are "employers" within the meaning and intent of the NationalLabor Relations Act, and the Board is therefore without power in fact or in lawto designate for therm an exclusive representative for the purposes of col-lective bargaining; (2) that the respondent's rank and file employees are repre-sented by Local #21108 of the Federal Labor Union, American Federation ofLabor, which is also the parent body of the Union herein ; thatthe policies and'actions ofLocal #21105 and the Union are controlledby the sameparent body,and that it is therefore contraryto law to designate as the exclusive repre-sentative for the purposes of collective bargaining a union affiliated with and. M. P. MOLLER, INC.41controlled by the parent organization of the union representing the respondent'srank and file employees; (3) and that the unit is inappropriateBy stipulation of the parties the transcript of evidence, exhibits, and theentire record, including decisions, orders, directives, and certifications of theBoard in Case No 5-R-2016,' was incorporated into and made a part of therecord in this proceeding for whatever consideration it may be entitled toreceive under the practices of the Board and the requirements of the Act.2Pursuant to notice, a hearing was held in Hagerstown, Maryland, on No-vember 19, 1946, before the undersigned, the Trial Examiner duly designatedby the Chief Trial Examiner. The Board, the respondent and the Union wererepresented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses was afforded all parties.At the close of all the evidence, themotion of counsel for the Board to conform the pleadings to the proof as to suchmatters as dates, typographical errors and other minor variances was grantedwithout objection.At the close of all the evidence counsel for the respondentmoved that the complaint be dismissed, ruling thereon was reserved by theundersigned and it is hereby denied.All parties were given an opportunity toargue orally before the undersigned.None availed themselves of this oppor-tunity.The parties were afforded an opportunity to file proposed findings offact and conclusions of law and briefs with the undersigned. Proposed findings.of fact and conclusions of law and a brief in support thereof have been receivedfrom the respondent.Upon the entire record in the case and from his observation of the witnesses,,the undersigned makes the following:FINDINGS OF FACT'1.THE BUSINESS OF THE RESPONDENTM. P. Moller, Inc, is a Maryland corporation having its principal office andplant in Hagerstown, Maryland, where it is engaged in the manufacture of pipe-organs.Previous to the cessation of hostilities of World War II, the respondentwas engaged exclusively in the manufacture of airplane parts but has sincereverted part of its plant to its peacetime production of pipe organs.During the past year the respondent purchased raw materials, valued in excess,of $50,000.00, all of which originated from points outside the State of MarylandDuring the same period, finished products manufactured by the respondentwere valued in excess of $750,000.00, approximately two-thirds of which repre-sented organs, and the remaining one-third was composed of airplane parts for use'Matter of M. P Koller, Inc,andFederal Labor Union No.23985, AFof L, 69N. L It B 802The parties also stipulated that the transcript of evidence, exhibits, and the entirerecoid, including decisions, oiders, directives, and certifications of the Board in Case No5-R-1490, 56 N L R B 16, was to be incorporated into and made a part of the recordin this proceeding for the purposes of background only.The undersigned accepted thestipulation subject to this proviso, on the theory that the Board takes judicial notice of its-own Decisions and Orders.The undersigned further advised the parties that he wouldconsider the facts stated in the stipulation to that extent only, on the ground that thematter stated therein was before the Board at the time it rendered its Decision and Orderin Case No 5-R-2016, and that it had at that time fully considered and adjudicated allmatteis pertinent theiein that were applicable to the issues in the latter case.All partiesaccepted this limitation without objection.See footnote 1,supi a.'The respondent, as indicated heretofore, has submitted to the undersigned proposedTindings of fact and conclusions of lawThe undersigned hereby rules thereon as followsHe accepts proposals 1, 2, and 5 and rejects proposals 3, 4, 6, 7, 8, and 9 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the United States Army. Approximately 75 percent of the pipe organs soldby the respondent during the past year was shipped to points and places outsidethe State of Maryland.The respondent admits it is engaged in commerce withinthe meaning of the ActII.THE ORGANIZATION INVOLVEDFederal Labor Union Local 23985, affiliated with the American Federation ofLabor, is a labor organization admitting supervisory employees of the respondentto membership.''III.THE UNFAIR LABOR PRACTICESA. The refusal to bargain1.The appropriate unitvii June 26, 1946, after an appropriate hearing, the Board found, in theMatter of M. P Moller, Inc.,69 N L R. B. 80, that all foremen, assistant foremen,and the chief inspector employed by the respondent at its Hagerstown plant, con-stituted a unit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.The respondent in its answer alleges that it is without knowledge that the Union isa labor organization within the meaning of the Act. It took a similar position in CaseNo 5-R-2016, which involved the same parties as hereinThe Board in its decision inthat case found that the Union is a labor oiganization within the meaning of the Act.The undersigned finds the contention of the respondent to be without merit5As heretofore noted in footnote 2,supra,the parties stipulated,inter aria,that therecord in Case No. 5-R-1490, should be considered for the purposes of background in theinstant caseIn addition thereto the stipulation (which consisted of a preamble andfifteen (15) paragraphs), in its preamble and fist five paragraphs set forth the followingwhich was also offered and received by the undersigned for background purposes only :"It is hereby stipulated and agreed by and between John Wagaman and Charles F Waga-man, Attorneys for the respondent, James A Glenn, Attorney for Federal Labor UnionLocal 23985, A. F. of L, herein called the Union, and Earle K. Shawe and SidneyGrossman, Attorneys for the Board,without prejudice to the right of any partyto intro-duce additional evidence not inconsistent with this stipulation, that the followingstate-ments of factmay bereceived in evidence with the same force and effect as though wit-nesses hadtestifiedtheretounder oath.[italics supplied] (1) That since June, 1938, theRespondent has recognized Federal Labor Union Local No 21108, affiliated with theAmerican Federation of Labor, herein called Local No 21108, as the exclusive bargainingagent of the production and maintenance employees at its Hagerstown, Maryland, plant,herein called the Hagerstown plant, and since said date the Respondent and Local No.21108 have been in continuous contractual relationship with regard to such employees;(2)That the current collective agreement covering the production and maintenanceemployees at the Respondent's Hagerstown plant, entered into between the Respondentand Local No 21108 in June 1946, is operative for a period of one year and continues ineffect thereafter until 30 days written notice is given by either party to the other of adesire to cancel it, (3) That coinciding with the Respondent's expansion in its personnelresulting from conveision to wartime production, the Respondent and Local No. 21108included in the contract unit of their 1942 contract covering production and maintenanceemployees, supervisory personnel consisting of foremen, assistant foremen, and assistantchief inspectors, and since said date until the Board determination in Case No 5-R-1490,hereinafter more specifically referred to in paragraph 4, the Respondent recognized LocalNo 21108 as the exclusive bargaining agent of such supervisory employees as part ofthe production and maintenance unit at its Hagerstown plant; (4) As a result of anappropriate hearing conducted by the Board on March 2 and 3, 1944, in theMatter ofM P. Moller, Inc,69 N L. R. B 80, in which the CIO participated as Petitioner andLocal No. 21108 participated as Intervenor, the Board in accordance with its policy of notcombining supervisory employees in the same unit with production and maintenancepeisonnel, over the objection of Local No 21108, acceded to the Respondent's request thatforemen, assistant foremen, and assistant chief inspectors, be excluded from the'produe- M. P. MOLLER, INC.43The respondent in its answer denied that the above unit found appropriateby the Board constituted a legally appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.In the original representation case involving the parties herein, Case No.5-R-2016, the respondent contended that a unit of supervisory employees was in-appropriate for several reasons.An examination of the record and the Board'sDecision and Direction of Election in that case reveals that the respondent'sprincipal objections were as follows: (1) that the employees in the unit foundto be appropriate by the Board are a part of management, and therefore cannot beclassified as "employees" within the meaning of Section 2 (3) of the Act; and(2) that since the Union and Local 21108, which is the exclusive bargainingrepresentative for the rank and file employees in the respondent's Hagerstownplant, are affiliated with the same parent organization, Federal Labor Union,affiliatedwith the American Federation of Labor, it therefore follows that itsemployees in the unit found to be appropriate herein are forced to divide theirloyalty between the respondent and the Union, and such a situation would bedetrimental to the respondent and the management of its business.At the hearing in the instant case the respondent again raised the question of"divided loyalty," and offered certain documentary evidence and testimony insupport thereofThe evidence was offered to show that members of both theUnion and Local 21108 take the same oath at the time they join their respectiveorganizations.It is clear that the respondent's purpose in offering this evidencewas to reiterate its position as presented in the original hearing in Case No.5-R-2016.An examination of the record in that case shows that this identicalquestion was put in issue and testimony in support of the respondent's positiontion and maintenance unit, and by its Decision and Direction of Election, dated April25, 1944, excludedthe chief inspector, foremen, assistant foiemen and assistant chief inspectorsand all other supervisory employees with authority to hire, piomote, discharge, disciplineor otherwise effect changes in the status of employees or effectively recommend suchaction from the production and maintenance unit, and since such Board determination,theRespondent ceased bargaining with Local No. 21108 with respect to the ChiefInspector, foremen, assistant foieinen, and all other supervisory employees as designatedabove, and has since refused and continues to refuse to baigain with respect to suchemployees either as part of the production and maintenance unit or as a separate appropri-ate unit; (5) That the record in Case No 5-R-1490, including the pertinent portionsof the transcript relating to testimony as to supervisory employees, specifically referring topages 167-184, 201-217, 295-296, 301-309, and 323-334, the exhibits, the Board's direc-tion of an election, and the certification of representatives are hereby incorporated andmade part of this recordThe portionsof thetranscript referred to in Case No 5-R-11190relate to the condstsons then existing in the Respondent's plant and are introduced withoutprejudice on the part of any of the parties to adduce additional testimony to show anychange or modifications since the hearing in that proceeding"[Italics supplied lAsheretofore pointed out the undersigned accepted the foregoing stipulation as backgroundonly.This limitation was accepted by all the parties without objectionThe undersignedhas considered the contents of said stipulation and herein reaffirm his Luling made at thehearingMoreover, the undersigned has reconsidered that portion of the said stipulationthat would have permitted the parties herein to offer testimony concerning matters thatwere either known to them or was available to then at the time of the hearing in CaseNo 5-R-2016 or fully litigated at said hearing, and thus fully considered and adjudicatedby the Board in its Decision and Direction of Election in said case, and he hereby reaffirmshis ruling as to that portion of said stipulation and the testimony offered by the respondentat the hearing in accordance with the terms thereof, which was rejected by the under-signed, in accordance with prior decisions of the Board and the Courts in the followingpertinent cases :N. L R. B. V. West Kentucky Coal Company,141 P. (2d) 47, January 31,1944, 51 N. L. R. B. 656 ;Allis Chalmers Manufacturing Company,70 N L. R. B 348. 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDelicited from Mathias P. Moller, Jr, its president.The undersigned upon hisown motion rejected all testimony relative to this issue and the exhibits in sup-port thereof on the ground that this question had been fully litigated in theprior representation case and had been fully considered and adjudicated by theBoard in its Decision and Direction of Election, in that case s2.The majorityOn July 26, 1946, pursuant to the order of the Board dated June 26, 1916, anelection was held among the employees in the above-found appropriate unit atwhich a majority of said employees by secret ballot selected the Union as theirbargaining representative.By order dated August 7, 1946, the Board certifiedsaid Union as the exclusive representative of the employees in said unit.As therespondent introduced no evidence at the present hearing tending to impeach thiscertification or the majority status of the Union, the undersigned finds that onAugust 7, 1946, and at all times thereafter, the Union has been and continues to bethe exclusive representative of all the employees in the above-found appropuateunit for the purposes of collective bargaining with the respondent with respectto rates of pay, wages, hours of employment and other conditions of employment.3.The refusal to bargainAt the hearing in the instant case the respondent stipulated that after theBoard had certified the Union as the exclusive bargaining representative for theemployees in the above-found appropriate unit, the Union by its recording secre-tary, Charles Nowell, wrote the respondent and requested a conference for thepurpose of negotiating a contractThe respondent acknowledged receipt of thisletter on August 22, 1946, and advised that the mattei would be considered uponthe return of the respondent's president and its attorney, who at the time wasaway from Hagerstown and was not expected to return until the early pact ofSeptember.Thereafter on or about September 19 or 20, 1946, representativesof the Union again requested the respondent for it conference at which time rep-resentatives of the respondent advised the Union that it would not recognize it asthe exclusive bargaining agent for its employees in the above-found appropriateunit.In numerous cases involving facts similar to those set out hereinabove theBoard has held such conduct to constitute a refusal to bargain with the dulycertified representative of the employees in an appropriate unit.The undersigned, therefore, finds that on September 20, 1946,' and at all timesthereafter, the respondent has refused to bargain collectively with the Union asthe exclusive representative of its employees in an appropriate unit and hasG SeeN L R B v West Kentuch yCoalCompany,152 F. (2d) 198 (C. C A 6) enforcingas modified 57 N L R B 89 ;Allis-Chalmers Manufacturing Company,70 N L. R. B 348.'The complaint alleges that the respondent has refused to bargain collectively with theUnion since "on or about August 17, 1946, and at all times thereafter, down to and in-,eluding the date of the issuance of the complaint "The proof, however, shows that therespondent did not definitely advise the Union of their refusal to recognize it as theexclusive representative for the purposes of collective bargaining for the employees in theabove-found appropriate unit, until on of about September 19 or 20, 1946.The under-signed is of the opinion that this discrepancy is of no importance and has in fact beencorrected by motion of counsel for the Board to conform the complaint to the proofinsofar as dates, typographical errors and the like are concernedAs heretofore pointed,out this motion was granted by the undersigned without objection. M. P. MOLLER, INC.45thereby interfered with, restrained and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.B. Interfei elate, i estt aant, am,d coercionThe Board alleged in its complaint that the respondent by its officers and agentshas since on or about August 7, 1946, and continuously down to and including thedate of the issuance of the complaint herein, interfered with, restrained, andcoerced its employees in the exercise of the rights guaranteed in Section 7 of theAct by dealing directly and individually with its employees in the above-foundappropriate unit, concerning rates of pay, wages, hours of employment, or otherconditions of employment.The respondent stipulated that at all times since theBoard's certification of the Union as the exclusive bargaining agent for the em-ployees in the above-found appropriate unit and since the Union's demand forrecognition by the respondent, it has continued its practice of dealing unilaterallyand directly with the individual employees in said unit.The undersigned is convinced and finds that the activities of the respondent asset forth in the above stipulation were for the purpose of impressing its employees,in the unit herein found to be appropriate, with the futility of their concertedactivities and thus induce them to abandon the Union as their representative forthe purposes of collective bargaining.Accordingly the undersigned finds that bysuch conduct the respondent interfered with, restrained, and coerced the em-ployees in the exercise of the rights guaranteed under Section 7 of the Act eIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent, set forth in Section III, above, occurring inconnection with the operation of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V THE REMEDYSince it has been found that the respondent has engaged in unfair labor prac-tices, it will be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Because of the basis of the respondent's refusal to bargain as indicated in thefacts found, and because of the absence of any evidence that danger of otherunfair labor practices is to be anticipated from the respondents' conduct in thepast, the undersigned will not recommend that the respondent cease and desistfrom the commission of any other unfair labor practices.Nevertheless, in orderto effectuate the policies of the Act, the undersigned will recommend that the .respondent cease anddesist from the unfair labor practices found and from anyother acts in any manner interfering with the efforts of the Union to negotiate foror represent the employees as exclusive bargaining agent in the unit herein foundappropriate.Upon the basis of the above findings of fact, and upon the entire record inthe case, the undersigned makes the following:In theMatter of The Arundel CorporationandInternationalUnionofMarine andShipbuilding Workers of America, C I. 0., Local 143,59 N. L R B 505. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Federal Labor Union Local #239S5, affiliated with the American Federationof Labor, is a labor organization within the meaning of Section 2 (5) of the Act.2All foremen, assistant foremen, and the chief inspector employed by the re-spondent in its Hagerstown plant, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the Act.3.Federal Labor Union Local #23985, affiliated with the American Federationof Labor, was on August 7, 1946, and at all times thereafter has been theexclusive representative of all employees in the aforesaid unit for the purposesof collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on September 20, 1946, and at all times thereafter to recognizeand to bargain collectively with Federal Labor Union Local #23985, affiliatedwith the American Federation of Labor, as the exclusive representative of allits employees in the aforesaid appropriate unit, the respondent has engaged in,and is engaging in unfair labor practices within the meaning of Section S (5)of the Act.5.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged in,and is engaging in unfair labor practices within the meaning of Section 8 (1)of the Act.6.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law and uponthe entire record in the case, the undersigned recommends that the respondent,M. P. Moller, Inc., its officers, agents, successors, and assigns shall.1.Cease and desist from :(a)Refusing to recognize and to bargain collectively with Federal LaborUnion Local #239S5, affiliated with the American Federation of Labor, as theexclusive representative of all foremen, assistant foremen and the chief in-spector at the Hagerstown plant.(b)Engaging in like or related acts of conduct interfering with, restraining,or coercing its employees in the exercise of the rights to self-organization, toform labor organizations, to join or assist Federal Labor Union Local #23985,affiliated with the American Federation of Labor, or any other labor organiza-tion of their own choosing and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection as guaranteed in Sec-tion 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuatethe policiesof the Act :(a)Upon request bargain collectively with Federal Labor Union Local #23985,affiliated with the American Federation of Labor, as the exclusive representativeof all its employees in the aforesaid appropriate unit(b)Post in its Hagerstown, Maryland, plant, copies of the notice attached tothe Intermediate Report, marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Fifth Region, after being signed bythe respondent's representative, shall be posted by the respondent immediatelyupon the receipt of this Intermediate Report.(c)Notify the Regional Director for the Fifth Region, in writing, within ten(10) days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply therewith. M. P. MOLLER, INC.47It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the respondent to takethe action aforesaidAs provided in Section 203 39 of the Rules and Regulations of the NationalLabor Relations Board, Series 4, effective September 11, 1946, any party orcounsel for the Board may, within fifteen (15) days from the date of service ofthe order transferring the case to the Board, pursuant to Section 20338 of saidRules and Regulations, file with the Board, Rochambeau Building, Washington25, D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro-ceeding (including rulings upon all motions or objections) as he relies upon,together with the original and four copies of a brief in support thereof; and anyparty or counsel for the Board may, within the same period, file an originaland four copies of a brief in support of the Intermediate Report. Immediatelyupon the filing of such statement of exceptions and/or briefs, the party or counselfor the Board filing the same shall serve a copy thereof upon each of the otherparties and shall file a copy with the Regional Director.Proof of service onother parties of all papers with the Board shall be promptly made as requiredby Section 203.65.As further provided in said Section 203 39, should any partydesire permission to argue orally before the Board, request therefore must bemade in writing to the Board within ten (10) days from the date of service ofthe order transferring the case to the Board.JAMES A. SHAW,Trial Examiner.Dated December13, 1946APPENDIX ANOTICETO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelationsAct, we hereby notify our employees that:We will bargain collectively upon request with Federal Labor Union#239S5, A. F. of L., as the exclusive representative of all employees in thebargaining unit described herein with respect to wages, rates of pay, hoursof employment, or other conditions of employment, and if an understandingis reached, embody such understandingin a signed agreement.The bar-gaining unit is:All foremen, assistant foremen, and the chief inspector at the Hagerstown,Maryland, plant.We will not in any manner interfere with the efforts of the above-namedUnion to bargain with us or refuse to bargain with said Union as the ex-clusive representative of all our employees in the above-described appropriateunit.M. P MOLLER, INO,Dated------------------------By ----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.